SUPPLEMENT DATED MARCH 11, 2009 TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding a change to an investment option that is available under your Contract. On May 1, 2009, the name of the following investment option will be changed to: Old Name New Name AllianceBernstein Global Technology Portfolio AllianceBernstein Global Thematic Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity
